INVESTMENT AGREEMENT MINERA SALAR BLANCO S.A.; MINERA SALAR BLANCO SpA; MINERA LI ENERGY SPA; LITHIUM POWER INVERSIONES CHILE SpA; AND LITHIUM POWER INTERNATIONAL LIMITED September 12, 2016 INVESTMENT AGREEMENT The following Investment Agreement (the "Agreement") is made and entered into this September 12th, 2016, by and among: (i) MINERA SALAR BLANCO S.A. ("Salar Blanco") a stock corporation incorporated and in process of formalization under the laws of the Republic of Chile, Tax Payer Number in process, domiciled at Rosario Norte N° 100, of. 403, Las Condes Santiago; (ii) MINERA SALAR BLANCO SpA (''MSB'') a stock company (sociedad por acciones) organized and existing under the laws of the Republic of Chile, Tax Payer Number 76,319,337-3, domiciled at Rosario Norte N° 100, of. 403, Las Condes Santiago; (iii) MINERA LI ENERGY SpA (''MLI'') a stock company (sociedad por acciones) organized and existing under the laws of the Republic of Chile, Tax Payer Number 76,102,972-K, domiciled at; Marchant Pereira N" 150, of. 803, Providencia, Santiago; (iv) LITHIUM POWER INVERSIONES CHILE SpA ("LPI") a stock company (sociedad por acciones) organized and existing under the laws of the Republic of Chile, Tax Payer Number in process, domiciled at El Golf 40, 20th Floor, Las Condes, Santiago; and (v) LITHIUM POWER INTERNATIONAL LIMITED ("LITHIUM") a company organized and existing under the laws of Australia, Tax Payer Number in process, domiciled at level 7/151 Macquarie Street, Sidney NSW 2000 - Australia. (Safar Blanco, MSB, MLI, LPI AND LITHIUM, hereinafter jointly the "Parties") 1. RECITALS. WHEREAS, MSB is a company organized by Chilean investors with broad experience on a wide range of investments in different industries. WHEREAS, MSB is the owner (controller) of fifty one percent (51%) of MLI, which is organized to develop, invest in and operate mining assets with focus on Lithium and Potash production in Chile, based on is mining properties at the Maricunga Salar. WHEREAS, LPI is a subsidiary of LITHIUM, a company organized by Australian investors which intends to invest in lithium projects in Chile. WHEREAS, MSB and MLI are in the process of formalizing the incorporation of Salar Blanco under the laws of Chile. The shareholders of Salar Blanco will be: (i) MLI, with 537,545,908 shares representing seventy two point eleven percent (72.11%) of the total Shares issued by Salar Blanco; and (ii) MSB, with 207,906,745 shares representing twenty seven point eighty nine percent (27.89%) of the total Shares issued by Salar Blanco. 2 WHEREAS, MSB and LITHIUM executed on July 14th, 2016, a Term Sheet (the "Term Sheet”), as amended by letter dated August 30th, 2016, setting the general terms and conditions for their joint exploration and development of the Maricunga Assets (as defined below). WHEREAS, as result of the transactions described herein and the execution of the Transaction's Documents, as such terms are defined below, MSB, MLI and LPI will be the sole shareholders of Salar Blanco, whereby LPI will hold fifty percent (50%), MLI will hold thirty six point five percent (36.05%) and MSB will hold thirteen point ninety five percent (13.95%) of the total Shares issued by Salar Blanco. NOW, THEREFORE, the Parties agree as follows: 2. DEFINITIONS. The following terms have the meanings indicated below, wherever they appear in this Agreement or in the Schedules to this Agreement, except as the context otherwise requires: "Affiliate" means, with respect to any Person, (a) any Person who directly, or indirectly through one or more intermediaries, Controls or is controlled by, or is under common control with, such Person; (b) any Person who is a partner, director or executive officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person described in clause (a) above. "Agreement" means this Agreement. "Business" means developing, financing, implementing, owning, exploiting and operating lithium and potash assets in Chile, including trading of lithium and potash. "Business Day" means any other than a day on which commercial banks in Santiago, Chile are authorized or required by law to close. "Capital Increase" has the meaning set out in Section 3. "Claim Notice" has the meaning set forth in Section 7.5.1. "Condition Precedent" has the meaning set forth in Section 5. "Contract" means any contract (written or oral), undertaking, commitment, instrument, arrangement, plan or other legally binding agreement or understanding, and all amendments, modifications or supplements thereof. "Control" of a Person means the power, by itself or by means of a formal and binding agreement to act jointly with other third parties, directly or through other individuals or legal entities, (i) to vote or direct the voting of more than fifty percent (50%) of the outstanding voting shares of such Person, or (ii) to direct or cause the direction of the management and policies of such Person, whether by contract, ownership of shares (including fifty percent (50%) or less of the outstanding shares of such Person) or otherwise, In partnerships, limited liability companies and joint stock companies, the managing partner shall be deemed as the controller 3 "Dollars" and ''USD$'' means the lawful currency of the United States of America. "Environmental Law" means any legal requirement that requires or relates to (i) advising appropriate authorities, employees, and the public of intended or actual releases of pollutants or hazardous substances or materials, violations of discharge limits, or other prohibitions and of the commencements of activities, such as resource extraction or construction, that could have significant impact on the environment; (ii) preventing or reducing to acceptable levels the release of pollutants or hazardous substances or materials into the environment; (iii) reducing the quantities, preventing the release, or minimizing the hazardous characteristics of wastes that are generated; (iv) assuring that products are designed, formulated, packaged, and used so that they do not present unreasonable risks to human health or the environment when used or disposed of; (v) protecting resources, species, or ecological amenities; (vi) reducing to acceptable levels the risks inherent in the transportation of hazardous substances, pollutants, oil, or other potentially harmful substances; (vii) cleaning up pollutants that have been released, preventing the threat of release. or paying the costs of such clean up or prevention; or (viii) making responsible parties pay private parties, or groups of them, for damages done to their health or the environment, or permitting self-appointed representatives of the public interest to recover for injuries done to public assets. "Fifth Shares Subscription Agreement" has the meaning given to it in Section 5.1.5. "First Shares Subscription Agreement" has the meaning given to it in Section 5.1.1. "Fourth Shares Subscription Agreement" has the meaning given to it in Section 5.1.4. ''Governmental Entity" means any national, regional, provincial or municipal governmental entity or any court, tribunal or regulatory or administrative agency, or any political or other subdivision or department thereof. "Indemnified Party" means a Person entitled to indemnification pursuant to Section 7 of this Agreement. ''Indemnifying Party" means a Party obligated to indemnify an Indemnified Party pursuant to Section 7 of this Agreement. "Law'' means any national or foreign law, statute, code, ordinance, rule, regulation or other requirement enacted, promulgated, issued or entered by any Governmental Entity. "Legal Action" means any action, claim, demand, suit, proceeding, citation, summons, subpoena, inquiry or investigation of any nature, civic, criminal, administrative, regulatory or otherwise, in law or in equity by or before any Governmental Entity. "Liens" means any liens, security interests, encumbrances, pledges, mortgages, attachments ("embargos"), easements (i.e. rights of way) and charges. ''LITHIUM" means LITHIUM POWER INTERNATIONAL LIMITED. 4 "LITHIUM Shareholders Letter" means the letter dated the date hereof from [•] and [•], shareholders of LITHIUM holding more than fifty percent (50%) of the issued and outstanding shares of LITHIUM with right to vote, and attached hereto as Schedule[•). "Litigation" means any action, arbitration, audit, hearing, investigation, litigation or suit (whether civil, criminal or administrative) commenced, brought, conducted or heard by or before, or otherwise involving, any Governmental Entity or arbitrator. "Loan Agreement" means the loan agreement executed between Salar Blanco, MSB, LPI and LITHIUM on this date, a copy of which attached hereto as Schedule A. "LPI'' means LITHIUM POWER INVERSIONES CHILE SpA. ''LPI Shares" means 16,000,000 shares In LITHIUM at the date of subscription of such shares by MSB, provided, however, that the number of LPI Shares shall be adjusted if prior to the issue to MSB LITHIUM issues any shares without payment (whether as a consequence of a stock, spilt, capitalization of profits or otherwise). "LPI Shares Subscription Price" has the meaning set forth in Section 4.2.2 (i) "Maricunga Assets" means jointly the MSB Assets, the MLI Assets and the Optioned Mining Concessions. "Material Adverse Effect" has the meaning set out In Section 6.1.10 of this Agreement. "Material Contract" means the contracts executed by MSB or MLI in favor of the Project and assigned to Salar Blanco on or prior to the date hereof and listed in Schedule 6.1.16 attached hereto. "MSB'' means Minera Salar Blanco SpA. "MSB Assets" means all assets listed in Schedule B. "MLI" means Minera Li Energy SpA. "MLI Assets" means all assets listed in Schedule C. "Notice Period" shall have the meaning given to it In Section 7-5.1. "Option Agreement'' or "Option" means the mining option agreement over the Optioned Mining Concessions, executed between Sociedad de lnversiones Mercedes Limitada and MSB by means of public deed dated December 30, 2014 granted before the Notary Public of Mr. Patricio Raby Benavente and duly registered before the Mining Custodian of Copiapo on page 1, number 1 of the Mortgages and Encumbrances Registry, corresponding to year 2015. "Option Agreement Assignment" means the agreement between MSB and LPI pursuant to which MSB will assign the Option to LPI at a price equivalent to the market value of the LPI Shares at the time of executing such agreement; in terms substantially similar to the draft attached hereto as Schedule 4.2. 5 "Option Agreement Assignment Price" shall have the meaning given to it in Section 4.2.1. "Option Exercise Deed" means the draft attached hereto as Schedule 4.2.2(ii). "Optioned Mining Concessions" means the Salamina, Despreciada and San Francisco mining properties, which are individualized in Schedule D. "Ordinary Course of Business" means actions taken by a Person which are (i) consistent with the past practices of such Person and is taken in the ordinary course of the normal day-to-day operations of such Person; (ii) not required to be authorized by the board of directors or shareholders' meeting of such Person; and (iii) similar in nature and magnitude to actions customarily taken, without any authorization by the board of directors or shareholders' meeting, In the ordinary course of the normal day-to-day operations of other Persons that are in the same line of business a such Person, "Owners of the Optioned Mining Concessions'' means Sociedad de Inversiones Mercedes Limitada. "Parties" has the meaning assigned to such term in the recitals. "Permits" mean written permits, licenses, franchises, registrations, variants and approvals obtained from any Governmental Entity, but do not include any notices of self-certifications required to be filed with any Governmental Entity. "Person" means any individual or legal entity, including an association, corporation, partnership, trust, unincorporated association, sole proprietorship, joint venture, limited liability partnership, limited liability company, stock company, fund, estate or any other entity. "Preliminary Resource Report" means the report prepared by Flo Solution and sign by Mr. Frits Reidel showing a preliminary estimation of the resources contained at the Cocina, San Francisco, Salamina, and Despreciada mining Concessions after the drilling campaign has been finished, "Project" means developing, financing, implementing, owning, exploiting and operating lithium and potash assets in Chile's III region, at the Maricunga Salar, including trading of its lithium and potash production, and engage in such business associated therewith as determined by the Board of Directors from time to time. "Representatives" mean as to any Person, its officers, directors and employees. "Salar Blanco's New Shares", means the amount of Shares to be issued pursuant to the Capital Increase to be agreed by MSB and MLI in terms substantially similar to the draft attached hereto as Schedule 3.3. "Salar Blanco's Special Shareholders Meeting" means the extraordinary shareholders' meeting to be held by MLI and MSB armed at Increasing Salar Blanco's capital, in terms substantially similar to the draft attached hereto as Schedule 3.3. 6 "Second Shares Subscription Agreement" has the meaning set forth in Section 5.1.2. "Shareholders Agreement" means the agreement that shall be executed among MSB, MLI and LPI concurrently with the execution of the Shares Subscription Agreements, substantially in the form attached hereto as Schedule 5.2. "Shares" means each and all of the shares in the capital stock of Salar Blanco, whether authorized, issued, subscribed or paid for, in whole or in part. “Shares Subscription Agreements” means the First Shares Subscription Agreement, the Second Shares Subscription Agreement, the Third Shares Subscription Agreement, the Fourth Shares Subscription Agreement, and the Fifth Shares Subscription Agreement, collectively. "Sociedades Legales Mineras Litio" mean (i) Sociedad Legal Minera Litio Uno de la Sierra Hoyada de Maricunga; (ii) Sociedad Legal Minera Litio Dos de la Sierra Hoyada de Maricunga; (iii) Sociedad Legal Minera Litio Tres de la Sierra Hoyada de Maricunga; (iv) Sociedad Legal Minera Litio Cuatro de la Sierra Hoyada de Maricunga; (v) Sociedad Legal Minera Litio Cinco de la Sierra Hoyada de Maricunga; and (vi) Sociedad Legal Minera Litio Seis de la Sierra Hoyada de Maricunga, "Sociedades Legates Mineras Litio Mining Concessions'' means the mining concessions listed in Schedule E "Subsidiary" means with respect to any Person, any entity: (i) over fifty percent (50%) of whose capital is owned, directly or indirectly, by that Person; (ii) for which that Person may nominate or appoint a majority of the members of the board of directors or such other body performing similar functions: or (iii) which is otherwise effectively Controlled by that Person: "Tax" or "Taxes" means all taxes, levies, charges or fees, including income, corporation, advance corporation, gross receipts, transfer; excise, property, sales, use, value-added, license, payroll, pay-as-you-earn, withholding, social security and franchise or other governmental taxes or charges, imposed by any Governmental Entity, as well as any interest, penalties or additions to tax attributable to any such taxes. "Tax Authority" means any national, regional, local, or municipal or other governmental body or authority of any kind in Chile with the power to impose any Tax. "Third Shares Subscription Agreement" has the meaning set forth in Section 5.1.3. "Transaction Documents" mean the Loan Agreement, the LITHIUM Shareholders Letter and the transaction documents mentioned in Sections 3, 4 and 5 below, and any agreement, document, instrument or certificate to be entered into or executed in connection with this Agreement and the transactions contemplated hereby. 7 3. TRANSACTION. As of this date, the Parties have agreed to the execution of the following documents and agreements: 3.1 Completion of Salar Blanco Incorporation. MSB and MLI undertake to complete the process of incorporation of Salar Blanco, including the proper and timely registration at the Commerce Registry of the Santiago Real Estate Registrar, the publication in the Official Gazette, the obtaining of the relevant Tax ID number and commencement of commercial activities with the Chilean Tax Authority. 3.2 Judicial Seizure Release and Assets Registration. 3.2.1MSB undertakes to own and possess complete and legal title as beneficiary of an option over the Optioned Mining Concessions, which shall be duly registered at the Register of the relevant Mining Custodian. MSB and MLI undertake to completely, fully and legally release the judicial seizure ordered by the 30◦ Civil Court of Santiago on the trial C-31.793-2009 "HUMLID con SERRANO and OTHER", currently affecting the Sociedades Mineras Utio's shares individualized therein. Regarding the Framework Agreement for Development of Mining Project and Purchase of Shares of Sociedad Legal Minera Litio Uno de la Sierra Hoyada de Maricunga y Otras executed between MLI, Jorge Rodlon Barrozo and Others, MLI undertakes to sign the cancellation and termination deed in relation to such agreement within 18 months as from this date. 3.2.2MSB and MLI undertake to, immediately following the incorporation of Salar Blanco, complete the due registration in Salar Blanco's name, before the relevant Registrars, of the MLI Assets, the MSB Assets and the Sociedades Legales Mineras Litio Mining Concessions to be contributed to Salar Blanco in the act of incorporation of said company, 3.3 Capita Increase - Salar Blanco' Special Shareholders Meeting. MSB and MLI, as Salar Blanco's shareholders, undertake to summon and hold a special shareholders meeting of Salar B1anco (the “Salar Blanco's Special Shareholders Meeting”) whereby it shall be resolved: (i) to increase the capital of Salar Blanco to the amount of USD$ [•] by means of issuing [•] shares (the "Salar Blanco's New Shares"), representing fifty percent (50%) of Salar Blanco's total shares (the “capital Increase''); and (ii) MSB and MLI shall waive their preemptive right to subscribe for Salar Blanco's New Shares for the benefit of LPI. All of the foregoing in terms substantially similar to those in Schedule 3.3. 8 The Capital Increase shall be properly and timely registered at the Commerce Registry of the Santiago Real Estate Registrar and published in the Official Gazzette. Undertakings under sections 3.1, 3.2 and 3.3 shall be fulfilled no later than September 30, 2016. 4. EXECUTION DATE On or before October 15th, 2016 the following actions shall occur: 4.1LPI's Notice. LPI shall notify MSB whether LITHIUM has been able to raise the necessary funds to proceed with the Transaction as detailed in this Agreement. In the negative case, this Agreement shall immediately terminate and no Party will be liable to any other Party as a result of the termination and the Parties will not be entitled to any indemnification whatsoever due to such termination. On the contrary, if the notice is affirmative, section 4.2 and following will be applicable. Failure by LPI to deliver the notice referred to in this section shall be deeming as a notification by LPI that it has raised the funds and is proceeding with the transactions set forth herein.
